United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New Paris, OH, Employer
__________________________________________
Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)

Docket No. 12-13
Issued: May 23, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
On October 3, 2011 appellant, through her attorney, filed an application for review of an
Office of Workers’ Compensation Programs’ (OWCP) decision dated August 30, 2011 which
affirmed a decision terminating her medical and wage-loss benefits.1
The Board has duly considered the matter and finds that the case is not in posture for a
decision and must be remanded to OWCP. In the case of William A. Couch,2 the Board held that
when adjudicating a claim, OWCP is obligated to consider all evidence properly submitted by a
claimant and received by OWCP before the final decision is issued. Following a March 16, 2011
decision that terminated wage-loss compensation, appellant requested an oral hearing which was
held on June 21, 2011. She also submitted additional evidence. This included reports dated
March 16, April 27 and May 20, 2011 from Dr. James Hoover, appellant’s treating physician,
who opined that appellant was permanently disabled from her postal position due to her work
injury. These documents were received by OWCP on March 24, May 2 and June 3, 2011. In its
August 30, 2011 decision, an OWCP hearing representative affirmed the March 16, 2011
1

On May 17, 2006 appellant filed a notice of occupational disease alleging that walking and carrying a mailbag
caused her low back condition. OWCP accepted her claim for aggravation of mild lumbar scoliosis with
intermittent left S1 radiculitis imposed over multilevel bulging lumbar discs. Appellant stopped work on August 20,
2008 due to her work injury.
2

41 ECAB 548 (1990).

decision terminating appellant’s compensation benefits and noted receipt of Dr. Hoover’s
May 20, 2011 report. The hearing representative did not note receipt or consideration of the
March 16 and April 27, 2011 reports from Dr. Hoover.
The Board finds that OWCP, in its August 30, 2011 decision, did not review the
March 16 and April 27, 2011 reports from Dr. Hoover that were received by OWCP on
March 24 and May 2, 2011. For this reason, the case will be remanded to OWCP to enable it to
properly consider all the evidence submitted at the time of the August 30, 2011 decision.
Following such further development as OWCP deems necessary, it shall issue an appropriate
merit decision on the claim.
IT IS HEREBY ORDERED THAT the August 30, 2011 decision of the Office of
Workers’ Compensation Programs set aside. The case recorded is remanded to OWCP for
further proceedings consistent with this order of the Board.
Issued: May 23, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

2

